Citation Nr: 0800483	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  02-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. [redacted]




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  PTSD has been diagnosed; however, such diagnosis is not 
based on credible supporting evidence that the veteran was 
exposed to a stressor event in service.

3.  Hypertension was not manifested in service or in the 
first postservice year and is not shown to be related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for hypertension, to include as 
secondary to PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a letter in November 2005, the veteran was informed of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  
Although VCAA notice was not provided to the veteran prior to 
the initial adjudications in these matters, he has had ample 
opportunity to supplement the record and to participate in 
the adjudicatory process following notice.  The claims were 
reajudicated after all essential notice was given.  See March 
2007 supplemental statement of the case.  He is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Hence, he is not prejudiced by 
the timing of such notice.

The veteran's service medical and personnel records are 
associated with his claims file, as are VA, Social Security 
Administration, and private treatment records.  He was 
afforded a VA examination in May 2001.  He has not identified 
any pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of these claims.

B.		Analysis

Both issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  If certain chronic diseases (here, hypertension) 
are manifested to a compensable degree within one year 
following a veteran's discharge from active duty, they may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).




PTSD

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f).

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

The veteran has submitted several statements (along with 
buddy statements and internet articles) to support his 
contentions that he was involved in combat operations in Cam 
Rahn Bay, Long Binh, and Chu Lai.  He specifically reported 
that he was subject to anti-aircraft fire while flying in a 
C-130 on his way to Cam Rahn Bay; that he was subjected to 
constant incoming rocket and mortar attacks; that he was 
involved in firefights during the TET Offensive while 
stationed at Cam Rahn Bay; that a hooch next to him was blown 
up while stationed in Chu Lai; and that he could see body 
bags in the Air Force hanger. 

The veteran's service personnel records show he served as a 
supply clerk during his tour in Vietnam from April 6, 1967 to 
March 26, 1968.  He was involved in VN Counteroffensive Phase 
II and received the National Defense Service Medal, the 
Vietnam Service Medal with one bronze service star, the 
Vietnam Campaign Medal with 60 Device, and one overseas 
service bar.

Despite the above listed commendations for the veteran's 
service in Vietnam, the evidence does not clearly indicate 
that the veteran engaged in combat.  The Board notes that the 
veteran was not awarded any medal or decoration that clearly 
indicates combat status and evidence of participation in a 
campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257(2000).  Thus, the 
Board finds that combat status has not been clearly 
established by the objective evidence of record.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006).  
Therefore, credible supporting evidence that the claimed in- 
service stressors occurred is necessary. 38 C.F.R. 
§ 3.304(f).

The RO attempted to verify the veteran's alleged stressors 
via a June 2001 request to the U.S. Army and Joint Services 
Records Research Center (JSRRC) - formally known as the U.S. 
Armed Forces Service Center for Research of Unit Records 
(USASCRUR).  The service department was unable to corroborate 
the veteran's claimed stressors.  The March 2002 response 
specifically noted that the only enemy activity during the 
period that the veteran identified that his base was overran, 
was two frogmen being discovered in the Bay.

While there are several postservice medical diagnoses of PTSD 
(which is not in dispute), such diagnoses are based on the 
veteran's self-reported history of stressor events that are 
not confirmed, and not deemed credible.  Without a diagnosis 
of PTSD based on a stressor event supported by credible 
evidence, the regulatory criteria for establishing 
entitlement to service connection for such disease are not 
satisfied.  Accordingly, the preponderance of the evidence is 
against this claim and it must be denied.

Hypertension

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 
38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The veteran is claiming service connection for hypertension 
as secondary to PTSD.  However, as noted, service connection 
is not warranted for PTSD.  As the veteran has not been 
granted service connection for PTSD, his claim of entitlement 
to service connection for hypertension as secondary to PTSD 
must be denied for lack of legal merit.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a).

The Board now turns to whether service connection is 
warranted on a direct basis for hypertension.  The service 
medical records contain no diagnosis of hypertension.  On 
clinical separation examination, a blood pressure reading of 
122/82 was noted.  There is no indication that hypertension 
was manifested within one year of the veteran's release from 
active service.  In fact, hypertension was not noted until 
January 1999, some 30 years after his service discharge.  
Thus, there is no supporting evidence of an in-service injury 
or disease, nor is there continuity of pertinent 
symptomatology in the years following service.  (Furthermore, 
a lengthy period of time between service and the first 
postservice clinical notation of the disability for which 
service connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000)).  
Based on the competent evidence of record, service connection 
is not warranted on a direct theory of entitlement.
The Board acknowledges the veteran's assertions that 
hypertension is secondary to PTSD.  However, although a lay 
person is competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hypertension 
on a direct and secondary basis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of -the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension, to 
include as secondary to PTSD is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


